 Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 1 of 12 PageID: 2052




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 HUGO NEU CORPORATION,
                                                  Case No. 17–cv–00373–MCA–ESK
                Plaintiff,

           v.
                                                                OPINION
 FREEMAN FAMILY LLC,

                Defendant.


Kiel, U.S.M.J.
       THIS MATTER comes before the Court on a Motion to Dismiss the entire
action (Motion) pursuant to Federal Rule of Civil Procedure (Rule) 12(b)(1) by
plaintiff Hugo Neu Corporation (HNC).        (ECF No. 93.)     Defendant Freeman Family
LLC (FFL) opposes the Motion.           (ECF No. 95.)       HNC filed a reply to FFL’s
opposition.     (ECF No. 96.) For the following reasons, the Motion is GRANTED.1

                                     BACKGROUND

       I.       THE AGREEMENT

       In May 2008, HNC, FFL, and several non-parties entered into an operating
agreement (Agreement), which granted a 5% interest in Park Avenue Landing LLC
(Company) to FFL.       (ECF No. 1 ¶¶ 14–15.) The relevant Agreement provisions are
set forth below.
                   A.    Profits Interest
       As provided in Section 18 of the Agreement, titled Profits Interest, FFL agreed:
(1) to facilitate the acquisition of property that is adjacent (Adjacent Property) to the



       1The parties filed a notice, consent, and reference of a dispositive motion to a
Magistrate Judge. (ECF Nos. 94, 97.)
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 2 of 12 PageID: 2053



Company’s property in order to combine them into a larger parcel (the parties
referring to the potentially larger parcel as Parcel 17); (2) to cause Parcel 17 to be
entitled for residential development; (3) to cause the Company to be designated as
the approved developer of Parcel 17; and (4) to enter into an agreement with a real
estate developer on the Company’s behalf to redevelop Parcel 17.     (ECF No. 93–3 p.
16 ¶ 18(b).)2
      Upon the Company’s written request, after the acquisition of the Adjacent
Property and the designation of the Company as the developer of Parcel 17, FFL
promised to provide to the Company an Initial Capital Contribution of $340,000.
(ECF No. 93–3 pp. 16–17.) Under Section 18(c), moreover, once the Company and a
real estate developer enter into a development agreement, FFL would owe the kind
of services to the Company that “would be provided by an interested investor who
monitors its investment in a business or venture.”    (ECF No. 93–3 p. 17 ¶ 18(c).)
                 B.    Call Right
      Section 19 of the Agreement, titled Call Right, grants HNC the right to
purchase FFL’s interest in the Company for a nominal amount if the Company, by
December 31, 2008: (1) had not acquired the Adjacent Property; or (2) was not
designated as the approved developer of Parcel 17 in its entirety.   (ECF No. 93–3 p.
17 ¶ 19.)   Further, HNC retained the right to purchase FFL’s interest if, by October
31, 2010, FFL failed to cause the Company to enter into an agreement with a real
estate developer to develop Parcel 17.   (Id.)
                 C.    Distributions
      Section 10(e) of the Agreement, titled Distributions, provides that any
distributions due to FFL from the Company would be reduced by any amount over
$250,000 that the Company spent in brokerage fees to complete the acquisition of the
Adjacent Property or to identify real estate developers for Parcel 17, subject to FFL’s


      2   Because HNC submitted several separate exhibits under ECF No. 93–3, the Court
refers to the page numbers assigned by the Court’s Electronic Case Filing System on the
upper-righthand corner of the submissions under ECF No. 93–3 throughout this Opinion
for ease of reference.



                                           2
 Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 3 of 12 PageID: 2054



consent, which it could not unreasonably withhold.           (ECF No. 93–3 pp. 11–12 ¶
10(e).)
                   D.     Indemnification
          Section 14 of the Agreement, titled Indemnification, requires FFL to be
indemnified for legal expenses that it incurs if it becomes involved in any litigation
concerning the Company.         (ECF No. 93–3 p. 13 ¶ 14.)

          II.   THE INITIAL DISPUTE

          As of November 2016, the acquisition of the Adjacent Property had not
occurred and the Company had not reached an agreement with a developer.            (ECF
No. 1 ¶¶ 25–26.) As a result, HNC never requested the Initial Capital Contribution
from FFL.       (ECF No. 8 p. 11 ¶ 10.) Furthermore, on or about November 7, 2016,
HNC informed FFL that it intended to exercise its call rights under Section 19 of the
Agreement to purchase FFL’s interest in the Company for a nominal amount.          (ECF
No. 1 ¶ 28.)     FFL disputed whether HNC could indeed exercise the call rights and
refused to sell its interest in the Company to HNC.      (ECF No. 1 ¶¶ 29–30.)
                   A.      This Lawsuit
          In January 2017, HNC filed the complaint against FFL in this case: (1) alleging
that FFL breached the Agreement; and (2) seeking a judgment declaring that HNC
properly exercised its call rights and that FFL was required to sell its interest in the
Company to HNC.         (ECF No. 1 ¶¶ 40–57.) FFL filed an answer denying HNC’s
allegations, as well as a counterclaim for a judgment declaring that: (1) FFL is not in
breach of the Agreement; (2) HNC did not properly exercise its call rights; and (3)
FFL was not required to sell its interest in the Company to HNC.       (ECF No. 8.)
          In February 2019, the Court denied HNC’s Motion for Summary Judgment.
The Court determined there were factual issues concerning whether HNC waived its
call rights.    (ECF No. 63.)
                   B.     Delaware Action
          In April 2019, in a separate action between FFL and the Company, the
Delaware Court of Chancery awarded to FFL an advance from the Company of all



                                             3
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 4 of 12 PageID: 2055



legal fees associated with this litigation pursuant to the indemnification provision of
the Agreement.     (ECF No. 95–7.) Through April 2020, the Company has advanced
over $900,000 to FFL for legal fees.      (ECF No. 93–1 pp. 1, 5.)

      III.   THE PRESENT MOTION

      Following the Delaware Court’s decision, HNC decided it no longer wished to
pursue this litigation.     (ECF No. 93–1 p. 5.)      In March 2020, after unsuccessful
settlement discussions, HNC wrote a letter to FFL in which it “expressly,
unconditionally, and irrevocably waive[d] any rights it has to acquire FFL’s
Membership Interest pursuant to the provisions of Section 19 of the … Agreement.”
(ECF No. 93–3 p. 29.)
      HNC now moves under Rule 12(b)(1), arguing that its waiver resolved the only
remaining live issue in the case, thereby rendering the case moot and resulting in the
Court’s lack of subject matter jurisdiction.      (ECF No. 93–1.)    FFL concedes that the
issues relating to the call rights are resolved.     (ECF No. 95 p. 18.) However, FFL
argues in opposition that HNC’s waiver has brought to the fore new live issues of
contract interpretation, and thus the Court should reach the merits of FFL’s
counterclaims even if the Court finds HNC’s claims to be moot.         (ECF No. 95 pp. 19–
26 (arguing that Rule 41(a)(2) limits HNC’s ability to voluntarily dismiss the action
at this late juncture, and that HNC should be barred from engaging in the voluntary
cessation of its claims by temporarily ending its efforts to deprive FFL of its interests
to avoid an adverse ruling now).) In reply, HNC argues that none of the disputes
FFL now raises are live disputes, and the exceptions to mootness raised by FFL do
not apply to this case.     (ECF No. 96 pp. 2–9.)

                             DISCUSSION AND ANALYSIS

      I.     LEGAL STANDARDS

                 A.       Rule 12(b)(1)
      The Third Circuit Court of Appeals recently recited the standard for resolving
a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1):




                                              4
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 5 of 12 PageID: 2056



                A facial attack challenges subject matter jurisdiction
                without disputing the facts alleged in the complaint, and it
                requires the court to consider the allegations of the
                complaint as true, whereas a factual attack challenges the
                factual allegations underlying the complaint’s assertion of
                jurisdiction, either through the filing of an answer or
                otherwise presenting competing facts. On a factual
                attack, the plaintiff bears the burden to prove that
                jurisdiction exists, and the court is free to weigh the
                evidence and satisfy itself as to the existence of its power
                to hear the case.

Manuel v. NRA Grp. LLC, 722 F. App’x 141, 145 (3d Cir. 2018) (citing Davis v. Wells
Fargo, 824 F.3d 333, 346 (3d Cir. 2016)) (internal quotation marks, citations, and
alterations omitted).
                   B.      Subject Matter Jurisdiction
       For a federal court to reach the merits of a case, Article III of the Constitution
requires that there is an actual “case” or “controversy” between adverse parties.
U.S. CONST. art. III, § 2, cl. 1.      If at any time during the litigation no case or
controversy exists, the case becomes moot.             See Steffel v. Thompson, 415 U.S. 452,
459 n.10 (1974) (“The rule in federal cases is that an actual controversy must be
extant at all stages of review, not merely at the time the complaint is filed.”); see also
Powell v. McCormack, 395 U.S. 486, 496 (1969) (“Simply stated, a case is moot when
the issues presented are no longer ‘live’ or the parties lack a legally cognizable
interest in the outcome.”).     When a case becomes moot, a federal court no longer has
subject matter jurisdiction over the case.           See Powell, 395 U.S. at 512–13.
       A party may raise the issue of subject matter jurisdiction at any time.
Fed.R.Civ.P. 12(b)(1). The court must dismiss the case if it lacks subject matter
jurisdiction.    Id.    “Where a district court lacks subject matter jurisdiction, its
‘disposition of such a case will … be without prejudice.’”           Siravo v. Crown, Cork &
Seal Co., 256 F. App’x 577, 580–81 (3d Cir. 2007) (quoting In re Orthopedic “Bone
Screw” Prods. Liab. Litig., 132 F.3d 152, 155 (3d Cir. 1997)).
                   C.      Rule 41(a)(2)
       A plaintiff may request a court to dismiss a case on terms that the court
considers proper.       Fed.R.Civ.P. 41(a)(2).       However, “[i]f a defendant has pleaded a



                                                 5
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 6 of 12 PageID: 2057



counterclaim before being served with the plaintiff’s motion to dismiss, the action
may be dismissed over the defendant’s objection only if the counterclaim can remain
pending for independent adjudication.”     Id. The court has broad discretion whether
to grant a plaintiff’s motion for voluntary dismissal.        Shamrock Creek LLC v.
Borough of Paramus, 683 F. App’x. 142, 144 (3d Cir. 2017).         Before considering a
motion for voluntary dismissal, the court must first resolve any issues of subject
matter jurisdiction:
              [W]hen there is reason for a court to believe that it does not
              have subject matter jurisdiction, as is the case when there
              is an outstanding motion to dismiss on those grounds, the
              district court must address this motion before it may rule
              on a subsequent motion for voluntary dismissal pursuant
              to Fed. R. Civ. P. 41(a)(2).
Shortt v. Richlands Mall Assocs., Inc., No. 90–02056, 1990 WL 207354, at *4 (4th
Cir. Dec. 19, 1990).
                 D.     Voluntary Cessation Doctrine
       Separately, a party’s promise to cease the allegedly illegal or wrongful behavior
does not automatically moot the litigation. See City of Mesquite v. Aladdin’s Castle,
Inc., 455 U.S. 283, 289 (1982) (“It is well settled that a [party’s] voluntary cessation
of a challenged practice does not deprive a federal court of its power to determine the
legality of the practice.”).   The court should not permit a wrongdoer to “engage in
unlawful conduct, stop when sued to have the case declared moot, then pick up where
he left off, repeating this cycle until he achieves all his unlawful ends.”      Already,
LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).      The party ceasing its wrongful conduct
bears a heavy burden to show that it is “absolutely clear that the allegedly wrongful
behavior could not reasonably be expected to recur.”       Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (quoting United States v.
Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968)).
       Further, voluntary cessation of wrongful behavior does not moot a case if a
party voluntarily ceases that behavior just to continue the same behavior, but in a
new form.    See Century 21 Real Estate Corp. v. Lendingtree, Inc., 425 F.3d 211, 217
(3d Cir. 2005) (the defendant’s voluntary cessation of its infringement of the plaintiff’s



                                            6
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 7 of 12 PageID: 2058



trademark on defendant’s website did not moot the case because infringement
continued on defendant’s website with different language).

         II.   HNC’S UNCONDITIONAL AND IRREVOCABLE
               WAIVER OF ITS CALL RIGHTS RENDERS THIS
               MATTER MOOT

         FFL concedes that “HNC has given up its right to buy [FFL’s] interest under
Section 19, resolving one issue in this litigation … .”   (ECF No. 95 p. 18.)   Thus, the
parties agree that the call rights under Section 19 are no longer a live issue.       (See
id.; see also ECF No. 93–1.) However, FFL argues that HNC’s waiver of its call
rights raises new issues about the meaning of the following provisions of the
Agreement: (i) Section 18(b) involving future services FFL owes to the Company; (ii)
Section 18(b) involving the timing of FFL’s Initial Capital Contribution; and (iii)
Section 10(e) involving the deduction of brokerage fees from distributions due to FFL
from the Company.       (ECF No. 95 pp. 19–21.) None of these purported issues can
rescue this case from mootness.
                  A.     Section 18(b), Future Services
         Section 18(b) of the Agreement requires FFL to provide the following future
services: (i) acquiring the Adjacent Property; (ii) causing Parcel 17 to be “Entitled”
for residential development and the Company to be “Designated” as the developer;
and (iii) finding and entering into an agreement with a real estate developer to
develop Parcel 17.     (ECF No. 93–3 p. 16 ¶ 18(b).)   If FFL fails to achieve these goals,
HNC could exercise its call rights to acquire FFL’s interest in the Company.         (ECF
No. 93–3 p. 17 ¶ 19.)
         All that has changed as to the parties’ rights and obligations under the
Agreement is HNC’s unconditional and irrevocable waiver of its call rights.         HNC’s
waiver has no effect on FFL’s obligation to perform future services under Section
18(b).     The call right under Section 19 was the “stick” that threatened FFL with
severe consequences if FFL failed to provide the future services.       FFL’s obligations
under Section 18(b), however, remain unchanged.           FFL’s claim that there may be




                                            7
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 8 of 12 PageID: 2059



differing interpretations is not a live issue; it cannot resurrect the litigation from
mootness.
       In any event, the question of whether FFL must perform these future services
is not ripe.    HNC has neither sought to compel FFL to perform these services nor
asked FFL for these service for many years.        (ECF No. 95 p. 19.)
                  B.       Section 18(b), Initial Capital Contribution
       Section 18(b) of the Agreement requires FFL to make an Initial Capital
Contribution of $340,000 upon the satisfaction of certain conditions and the
Company’s written request.         (ECF No. 93–3 p. 16 ¶ 18(b).) Those conditions are
that: (1) the Company acquire the Adjacent Property; (2) the Company is designated
as the developer of Parcel 17; and (3) residential development is permitted on Parcel
17.   (ECF No. 93–3 p. 17 ¶ 19.)      If FFL fails to make the capital contribution within
10 business days of receipt of the Company’s written request, FFL forfeits its interest
in the Company.        (ECF No. 93–3 p. 16 ¶ 18(b).)   FFL’s obligation to make the capital
contribution existed at the formation of the Agreement and did not change as a result
of HNC’s waiver of its call rights.       Whether HNC maintains its call rights under
Section 19 does not affect the conditions that must be met to require FFL’s capital
contribution.
       After HNC’s waiver of its call rights, FFL asked HNC to agree to an additional
condition — that development of Parcel 17 be ready to begin — before FFL is required
to make the capital contribution.        (ECF No. 95 pp. 19–20; ECF No. 96 pp. 7–8.)
Whether or not the request is reasonable is not a live issue in this matter.           The
requested additional term is beyond what the parties bargained for in May 2008.
FFL’s proposal is simply not “consistent with the parties’ original bargain under the
Operating Agreement,” as FFL claims.         (ECF No. 95 p. 20.)
                  C.       Section 10(e), Brokerage Fees
       Under Section 10(e) of the Agreement, the Company can reduce any
distributions to be paid to FFL by the amount in excess of $250,000 that the Company
paid in brokerage fees to acquire the Adjacent Property and to enter into an
agreement with a developer.        FFL has “veto power” if the Company intends to spend


                                              8
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 9 of 12 PageID: 2060



more than $250,000 for brokerage services.     (ECF No. 93–3 pp. 11–12 ¶ 10(e).) As
with the other provisions that FFL claims are now unclear, this provision remains
unchanged by HNC’s waiver of its call rights.    There continues to be “no ceiling” on
how much can be deducted from distributions to be paid to FFL. (ECF No. 95 p. 20.)
FFL’s “veto power” remains intact.     (ECF No. 95 pp. 20–21.) Whether FFL plays a
role in transactions that garner such brokerage fees is irrelevant to this provision of
the Agreement.
      Thus, none of the purported issues relating to the meaning of other provisions
of the Agreement prevents the dismissal of this entire matter.

      III.   THE PURPORTED EXCEPTIONS TO MOOTNESS
             DO NOT APPLY

      FFL presents two exceptions to mootness as a backstop to the Court’s dismissal
of the action for lack of subject matter jurisdiction: voluntary dismissal under Rule
41(a)(2) and the voluntary cessation doctrine.    (ECF No. 95 pp. 22–26.) Neither
exception applies here.
                 A.    HNC Has Not Moved For Voluntary Dismissal
                       Under Rule 41(a)(2)
      HNC has not moved for voluntary dismissal under Rule 41(a)(2), and the Court
will not sua sponte convert the Motion, which is based on a lack of subject matter
jurisdiction under Rule 12(b)(1), to a motion for voluntary dismissal.   (See ECF No.
93–1.) As discussed above, there is good reason for the Court to believe it may lack
subject matter jurisdiction.    Consequently, the Court must first resolve whether it
has jurisdiction before it can consider a motion for voluntary dismissal.   See Shortt,
1990 WL 207354, at *4.    Because the Court has determined it lacks subject matter
jurisdiction, following HNC’s waiver of its call rights, the Court will dismiss the
action, and must do so before considering any possible motions for voluntary
dismissal under Rule 41(a)(2).     Shortt, 1990 WL 207354, at *4 (citing In re Fed.
Election Campaign Act Litig., 474 F.Supp. 1051 (D.D.C. 1979); Watson v. Clark, 716
F.Supp. 1354 (D. Nev. 1989)).




                                           9
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 10 of 12 PageID: 2061



      Under Rule 41(a)(2), “[i]f a defendant has pleaded a counterclaim before being
served with the plaintiff’s motion to dismiss, the action may be dismissed over the
defendant’s objection only if the counterclaim can remain pending for independent
adjudication.”   Here, FFL has pleaded a counterclaim before being served with
HNC’s Motion.     But even if HNC had filed for voluntary dismissal under Rule
41(a)(2), FFL’s “mirror-image” counterclaims would not survive for independent
adjudication for the very same reason that the Court is required to dismiss HNC’s
claims for lack of subject matter jurisdiction due to mootness.   See SL Waber, Inc. v.
Am. Power Conversion Corp., 135 F.Supp.2d 521, 525 (D.N.J. 1999).
                 B.    The Voluntary Cessation Doctrine Does Not
                       Prevent Mootness
      FFL claims HNC’s attempt to exercise its call rights was wrongful.       HNC has
unconditionally and irrevocably waived its call rights.      Having voluntarily ceased
the allegedly wrongful conduct, HNC now bears the burden to show that the conduct
could not reasonably be expected to recur. Friends of the Earth, Inc., 528 U.S. at 189
(citing Concentrated Phosphate Exp. Ass’n, 393 U.S. at 203).            The voluntary
cessation doctrine prevents dismissal for mootness “when ‘the [party] voluntarily
ceases an allegedly illegal practice but is free to resume it at any time.’”   Hamilton
v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017) (quoting Chong v. Dist. Dir., INS, 264
F.3d 378, 384 (3d Cir. 2001)).   It must be clear that, upon the resolution of the case,
HNC is not “free to return to [its] old ways.”   See United States v. W.T. Grant Co.,
345 U.S. 629, 632 (1953).   HNC has satisfied its burden.     (ECF No. 93–3 p. 29.)   In
its March 2020 letter to FFL, HNC “expressly, unconditionally, and irrevocably
waive[d] any rights it has to acquire FFL’s Membership Interest pursuant to the
provisions of Section 19 of the … Agreement.”     (Id.)
      The United States Supreme Court addressed the voluntary cessation doctrine
in Already, LLC v. Nike, Inc., 568 U.S. 85 (2013).        There, Nike, Inc. (Nike) sued
Already, LLC (ALLC) for alleged violations of Nike’s trademark.       Id. at 88.   ALLC
denied the allegations and filed a counterclaim challenging the validity of Nike’s
mark. Id.    Thereafter, in an effort to moot the case, Nike issued a covenant not to



                                          10
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 11 of 12 PageID: 2062



sue and promised not to raise claims against ALLC based on ALLC’s existing designs.
Id. at 88–89. Nike moved to dismiss its own claims, with prejudice, and ALLC’s
counterclaims, without prejudice, for lack of subject matter jurisdiction under Rule
12(b)(1).   Id. at 89. The Supreme Court affirmed the lower court’s dismissal of
Nike’s claims and ALLC’s counterclaims because the Court lacked subject matter
jurisdiction.   Id. at 102.    The Court reasoned that “[t]he breadth of this covenant
[not to sue] suffices to meet the burden imposed by the voluntary cessation test”
because “[t]he covenant is unconditional and irrevocable.”         Id. at 93.   The Court
concluded that “the case is moot because the challenged conduct cannot reasonably
be expected to recur.”      Id. at 95.
         The result should be no different here.      Just as Nike unconditionally and
irrevocably covenanted not to sue, HNC “expressly, unconditionally, and irrevocably
waive[d]” its call rights.       Id. at 89.   (See ECF No. 93–3 p. 29.)         Given the
unconditional and irrevocable waiver, HNC cannot successfully attempt to exercise
its call rights in the future and revert to its “old ways.” See Already, LLC, 568 U.S.
at 95.
         FFL is allegedly concerned that HNC might turn to “loopholes [in the
Agreement] left by the half-finished business now before the Court after more than
two years of litigation.”     (ECF No. 95 p. 23.)   FFL’s concern is speculative and not
ripe for adjudication. Conduct similar to that of exercising HNC’s call rights has not
continued in a new form.       And in any case, “[o]nce [this] litigation is dismissed with
prejudice, it cannot be resumed in this or any subsequent action.”              Deakins v.
Monaghan, 484 U.S. 193, 200 n.4 (1988).
         In that vein, this case is distinguishable from Century 21 Real Estate
Corporation v. Lendingtree, Inc., 425 F.3d 211 (3d Cir. 2005).       There, the defendant
voluntarily ceased the wrongful conduct, only to immediately replace that wrongful
conduct with other conduct achieving the similarly wrongful ends.          Id. at 216.   A
new form of wrongful behavior had actually occurred.         Id.   But here, HNC: (1) has
voluntarily ceased its wrongful behavior; (2) has not replaced that wrongful conduct
with similarly wrongful conduct; and (3) has not indicated that it intends to replace


                                              11
Case 2:17-cv-00373-ESK Document 98 Filed 07/23/20 Page 12 of 12 PageID: 2063



that wrongful conduct with similarly wrongful conduct.      It cannot reasonably be
expected that similarly wrongful behavior will recur. Friends of the Earth, Inc., 528
U.S. at 189.
                                    CONCLUSION

         HNC’s Motion to Dismiss under Rule 12(b)(1) (ECF No. 93) is granted.   FFL’s
counterclaim is dismissed without prejudice.    The Court will enter an appropriate
order.



                                             /s/ Edward S. Kiel
                                            EDWARD S. KIEL
                                            UNITED STATES MAGISTRATE JUDGE
Date: July 23, 2020




                                          12
